UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 for the transaction period from to Commission File Number 000-19566 EARTH SEARCH SCIENCES, INC. (Name of Small Business Issuer in its charter) Nevada 870437723 (State or other jurisdictionof incorporation) (I.R.S. EmployerIdentification No.) 306 Stoner Loop Road, #6, Lakeside, Montana 59922 (Address of principal executive offices) (Zip code) Issuer’s telephone number (406) 751-5200 Securities registered under Section 12(b) of the Exchange Act: None Title of each class Name of each exchange on whichRegistered Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in
